Citation Nr: 0727090	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), effective 
May 24, 2002, and in excess of 70 percent, effective August 
5, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In February 
2003, the RO denied service connection for diabetes mellitus 
type II.  The RO granted service connection for PTSD in May 
2004, assigning a 30 percent evaluation effective May 24, 
2002.  In March 2006, the RO granted an increased rating of 
70 percent for PTSD, effective August 5, 2004.  The veteran 
has indicated that he is not satisfied with the ratings for 
PTSD.  Thus, that claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran requested a Board hearing on VA-Form 9's dated in 
July 2004 and March 2005, and also on statements in September 
2004 and April 2007.  In May 2007, however, the veteran 
submitted a written statement that he wanted to cancel his 
scheduled Board hearing, and has not indicated any desire to 
re-schedule.  


FINDINGS OF FACT

1.  There is no corroborative evidence of the veteran's 
exposure to herbicides in service while treating injured 
servicemen in Subic Bay, Philippines.

2.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter; and there is no medical evidence 
relating the current diagnosis to service.

3.  Effective May 24, 2002, the veteran's PTSD is manifested 
by complaints of audio and visual hallucinations, problems 
with memory, sleep impairment, suicidal ideation with plan 
and access to guns, history of physical violence, including 
domestic violence, and social withdrawal, and objective 
findings of major depression, secondary to PTSD, impaired 
concentration, obsessive-compulsive traits, disorientation to 
correct date, inability to manage day-to-day planning, total 
impairment in employment, and a GAF score range of 40 to 65.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met effective May 24, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for diabetes mellitus 
by letter dated in June 2002.  The RO provided the appellant 
with notice regarding disability ratings and effective dates 
in March 2006, subsequent to the initial adjudication.  While 
the March 2006 notice was not provided prior to the initial 
adjudication, no disability rating or effective date will be 
assigned as the claim for service connection has been denied.  
Moreover, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated in March 2006, November 2006, and December 2006, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The pre and post adjudication notifications substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no probative evidence that the veteran's 
diabetes mellitus was incurred in or aggravated by service.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's claim for an increased rating for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Service connection for diabetes mellitus

The veteran contends that his diabetes mellitus is due to 
exposure to Agent Orange in service.  He indicated that as a 
medic, he treated wounded Marines in Subic Bay, Philippines, 
who had been transported from Vietnam and were covered in mud 
that was mixed with Agent Orange.  He recalled touching them 
with his bare hands to lift them and transport them to 
different areas of the hospital and believes he was exposed 
to Agent Orange during this process.  He submitted articles 
on Agent Orange and its effects on human health, including 
one which noted Agent Orange could be seen on the skin of 
those who had been sprayed.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus type II, shall be service-connected, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows a current diagnosis of diabetes 
mellitus type II.  VA medical records dated from 2001 to 
2006, and private medical records dated in March 2004 and 
October 2006 show diagnoses of diabetes mellitus type II.  In 
September 2003 and May 2005, however, VA medical records note 
that the veteran was more of a type I diabetic than II (which 
is not presumed to be related to herbicide exposure). 

The next issue is whether there is any evidence of in-service 
incurrence of diabetes mellitus, including due to exposure to 
herbicides.  Personnel records note that the veteran's 
military occupational specialty was Field Medical Service 
Technician; so it is presumed that the veteran was exposed to 
wounded soldiers.  Personnel records further confirm that he 
served in Subic Bay, Philippines.  There is no record, 
however, that the veteran was exposed to herbicides during 
his service.  While the veteran's arguments are understood-
that he was exposed from the wounded soldiers transported 
from Vietnam-there is no presumption of exposure to 
herbicides for service in Subic Bay, Philippines.  For this 
reason, the veteran's diabetes mellitus cannot be presumed to 
have been incurred in service under the provisions of 
38 C.F.R. § 3.309(e).

Service connection also is not warranted on a direct basis.  
Direct exposure to Agent Orange cannot be confirmed as 
service medical records are negative for any findings of 
diabetes.  The first diagnosis of diabetes mellitus was in 
2001, which is 31 years after the veteran's discharge from 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran has argued that his current diabetes 
mellitus is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any 
relationship between the veteran's diabetes mellitus and 
service.

The negative evidence in this case outweighs the positive; so 
the benefit-of-the-doubt doctrine does not apply and service 
connection for diabetes mellitus type II is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

PTSD

The RO granted service connection for PTSD in May 2004, 
assigning a 30 percent evaluation effective May 24, 2002.  
The veteran appealed this action.  He indicated that he had 
reduced reliability and productivity due to flattened affect 
and panic attacks, and also had difficulty understanding 
complex commands and impairment in short and long term 
memory.  He further asserted that his PTSD symptoms created 
difficulty in establishing and maintaining effective work and 
social relationships.  

The RO assigned an increased rating of 70 percent for PTSD, 
effective August 5, 2004.  The veteran still is not satisfied 
with these ratings.  He essentially contends that he is 
totally disabled due to his PTSD.  He submitted a statement 
in August 2006 that his part-time employment assisting a 
physically-handicapped individual was terminated by mutual 
agreement in April 2004 because it was hard for him mentally 
to get into to town and help the individual.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's PTSD is rated under Diagnostic Code 9411, with 
a 30 percent evaluation, effective May 24, 2002 and a 70 
percent evaluation, effective August 5, 2004.  38 C.F.R. § 
4.130.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

An April 2004 VA examination report shows the veteran 
reported significant difficulty with anger and irritability 
on a daily basis and had outbursts to small stressors.  On 
mental status evaluation, his hygiene was clean and grooming 
neat.  He was alert and oriented to person, place, and time.  
He maintained good eye contact throughout the interview and 
was cooperative.  His motor movement was normal and affect 
appropriate and of full range.  His mood was seen as 
euthymic.  Speech was of normal quantity, rate, and volume 
and associations were logical.  His stream of thought was 
unremarkable for being circumstantial or tangential and his 
thought content was negative for delusions, ideas of 
reference, paranoia, or hallucinations.  He denied homicidal 
ideation, but reported passive suicidal ideation some of the 
time.  Concentration and memory were grossly intact.  His 
insight and judgment were felt to be good in that he was not 
a danger to self or others.  His Global Assessment of 
Functioning (GAF) score was 60.  

A July 2004 VA mental health clinic assessment notes the 
veteran admitted to difficulty getting and staying asleep, 
rage and nightmares, flashbacks, startle effect, and 
irritability.  He reportedly was evaluated in 1980 after "I 
put a guy in the hospital" but received no treatment.  His 
wife reported that a previous psychiatric report showed the 
veteran had a propensity towards violence.  He had no history 
of suicidal attempts but reported numerous serious thoughts 
of suicide and had a plan to use one of the many pistols or 
rifles in the home.  He was unwilling to lock up the weapons.  
He had a history of domestic assault, reported by his wife, 
which went on for a couple of years until he got involved in 
a serious fight on the street, and beat his wife less often.  
The last time he hit his wife was in 1987, but he still threw 
things a lot and put his fist into the wall.  He did not hit 
his children and was able to control his violence.  He had no 
fights or physical confrontations for the past 20 years.  He 
reported vague sounds of people talking in another room, 
which had been going on for many years.  He also smelled 
burning candles, which in the Philippine culture meant that a 
deceased relative was visiting, and had visual hallucinations 
of seeing shadows.  Some of his memories were blocked out; he 
did not remember the domestic assault.  His suicide risk 
checklist included suicide ideation, access to means to 
implement plan, access to firearms, sense of hopelessness, 
history of violence, impulsivity, and substance abuse.  His 
short-term risk for suicide was found to be moderate; he was 
feeling better physically, but still had very limited insight 
and was lacking in hope for the future.  He was found 
possibly to be at significantly higher risk in the future if 
his health deteriorated.  He had learned to divert his 
tendency towards violence to inanimate objects, such as 
walls.  The risk to others was low.  He had anger which could 
be turned against himself or others but was motivated to 
control it at present time.  His GAF score was 65.

An August 2004 VA psychiatric nursing note shows the veteran 
had no suicide attempts but felt hopeless and told his wife 
he had thoughts of quitting taking his insulin; his 
motivation was poor.  He experienced auditory hallucinations 
of hearing a crowd talking but was not able to make out what 
they were saying.  On mental status examination, he was 
visibly anxious; his mood was depressed and affect 
constricted.  His conversation appeared goal-oriented and he 
pointed to his wife for answers periodically; he seemed very 
dependent on her.

In October 2004, a VA mental health clinic note shows the 
veteran's wife reported he had no energy or motivation and 
slept all day, but did not sleep at bedtime.  He was not 
eating and his blood sugars were getting high.  He reportedly 
visited the hospital recently, triggering intrusive thoughts, 
and experienced voices with sounds like a crowded room.  He 
recently thought the television was on due to noise and found 
it was not.  His wife indicated that he had heard voices for 
many years.  On mental status examination, his mood was 
depressed, and he had a flat affect.  He sat in a chair 
staring and referred to his wife and let her talk about his 
progress.  His conversation was goal-oriented when he talked.  

An October 2005 private Veterans Center report shows that the 
veteran presented with poor orientation to time as he did not 
state the correct date.  He struggled to achieve four 
operations of serial sevens and gave up after achieving his 
fourth operation.  He was able to name the months in reverse 
order after moderate effort to do so and achieved five of six 
words used to assess short-term recall, which was a score 
indicative of having good ability in that area.  His remote 
memory was good, as he was able to retrieve long-term 
information about his childhood with ease.  He was aware of 
current events and was able to give the correct order of the 
last four acting presidents.  His general fund of knowledge 
relative to peer group was average.  His judgment appeared to 
be intact and his ability to make good decisions when dealing 
with emotional content appeared to be developed.  His 
predominant affective expression during intake was flat.  He 
appeared to have many occasions during the interview, in 
which he mildly to moderately dissociated and needed 
redirection to achieve sustained attention.  He reported 
having a history of suicide ideation with a plan and 
intention to carry out his act.  He reported having a current 
ideation that was transient without a plan to act.  He also 
endorsed having homicidal ideation regarding people who 
"screwed" him in the past.  He was able to sign a safety 
plan, in which he stipulated to be safe and not to hurt 
himself or others.  His thought process was marked by 
episodes of dissociation, poor focus, and intrusive thoughts 
about various military men he worked on when working on 
gravely injured GI's after being medi-vacced out of Vietnam.  
His GAF score range was 40-50.

A February 2006 VA examination report shows the veteran 
continued to experience flashbacks, dissociative episodes, 
frequent nightmares, and isolative behavior.  He talked about 
certain smells bringing back unwanted memories of his time as 
a medic and that he was unable to watch television, 
especially the news.  His sleep was badly disturbed and he 
woke up frequently in a sweat and got up to "check the 
perimeter," which must occur seven times per door per 
episode.  He would return to complete the sequence if he 
could not finish it.  He stated that it made him very anxious 
if he did not.  He also must have his things lined up just 
so, and as a result it took him a long time to get ready.  He 
had no pleasurable activities; he was isolated and depended 
on his wife for everything.  His wife stated that when their 
children called, they would ask how he was doing so as to 
determine whether they should speak to him or not; this 
reportedly was very shameful for the veteran and he became 
tearful talking about it.  He had no impetus for doing 
anything and rated his mood as 3 out of 10.  He had suicidal 
thoughts without intent at the moment, but had gone so far as 
to put a gun against his temple.  He had trouble 
concentrating and remembering and sometimes felt as if he was 
losing his mind.  He had crying spells for no particular 
reason and stated that he heard voices from time to time 
calling his name.

On mental status examination, the veteran was neatly attired.  
His mood was depressed, although he tried to keep his affect 
cheerful.  He became tearful on a number of occasions, 
especially when discussing the effect his illness had on the 
family, and his feelings of failure because of his inability 
to work and provide for the family.  He often shifted 
position in his chair and frequently looked to his wife for 
answers to questions, especially involving recall.  His 
speech was of normal rate and tone.  His thought progression 
was a bit tangential and discursive and he occasionally 
forgot what the question was.  His thought content was vague; 
he found it difficult to provide specifics, especially when 
discussing traumas.  There was no evidence of perceptual 
disturbances or delusional thought content.  He did not know 
the day or the date and had difficulty with serial sevens, 
asking for clarification several times.  He could only recall 
two out of three unrelated objects in five minutes.  

The examiner found that the veteran continued to suffer from 
both PTSD and depression with hallucinations and suicidal 
ideation (which was related to his PTSD, much more likely 
than not).  The examiner concurred with the lower GAF's given 
on recent evaluations and found that it was very clear that 
without his supportive family he would be unable to function 
with any appreciable degree of independence.  He was 
certainly capable of activities of daily living, but in terms 
of managing day-to-day planning, he did not possess that 
ability.  It was also clear from his past records that he was 
capable of functioning autonomously, but when he was forced 
to retire because of an injury, his difficulties with PTSD 
became more paramount.  He could present superficially as 
doing well effectively, but longer contact revealed the depth 
of his inability to cope as well as the effect on his 
cognitive functions.  His prognosis was poor.  The diagnoses 
included PTSD, moderate to severe; obsessive-compulsive 
symptoms, related to PTSD; and major depression, recurrent, 
moderate to severe, secondary to PTSD.  His GAF score at 
present and during the past year was 40-45.  He was found 
incompetent to manage his funds.

A March 2006 VA psychiatric nursing note shows the veteran's 
mood appeared depressed.  His affect was constricted and 
conversation very limited.  His wife did most of the talking 
for him and he was very dependent on her.  He had nervous 
motor movements.  He continued to have a lot of nightmares 
and a lot of avoidant symptoms.  He had obsessive type of 
behaviors and did a lot of checking, carrying bags with him, 
et cetera.  

In April 2006, a private psychologist submitted a letter that 
the veteran was severely compromised in his level of 
functioning due to his PTSD.  The psychologist listed the 
veteran's PTSD symptoms, including inability to recall 
important aspects of trauma, sense of foreshortened future, 
difficulty falling or staying asleep, irritability, outbursts 
of anger, and difficulty concentrating.  Due to the severity 
of his diagnosis, the psychologist was of the opinion that 
the veteran was not able to enter the workforce.  His ability 
to pay attention, manage job stress, and stay focused for a 
brief period of time was very poor.  The psychologist 
assessed that to hire the veteran with expectations of him 
being able to achieve an adequate level of job performance 
would be foolish.  The psychologist noted that simple 
stressors related to work would likely precipitate a strong 
episode of PTSD and that entering the work force at that time 
was not advisable due to the impairment it would create on 
the veteran's level of functioning.

The majority of these findings show severe occupational and 
social impairment due to PTSD, effective back to the date of 
the veteran's original PTSD rating on May 24, 2002.  The 
veteran's PTSD symptoms include complaints of audio and 
visual hallucinations, problems with memory, sleep 
impairment, suicidal ideation with plan and access to guns, 
history of physical violence, including domestic violence, 
and social withdrawal, and objective findings of major 
depression, secondary to PTSD, impaired concentration, 
obsessive-compulsive traits, disorientation to correct date, 
inability to manage day-to-day planning, and total impairment 
in employment.  

For the most part, the veteran's GAF score range of 40 to 65 
also supports the criteria for a 100 percent rating for PTSD.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 represents some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

There are moments throughout the record, which reflect less 
than total social and occupational impairment.  On the April 
2004 VA examination report, his thought content was negative 
for delusions, ideas of reference, paranoia, or 
hallucinations and the GAF scores of 60 and 65 reported in 
April and July 2004, respectively, represent more mild to 
moderate symptoms.  Even with these findings, the veteran's 
severe PTSD symptoms are considered more or less consistent 
throughout the entire appeals process.  As far back as April 
2004, the veteran was shown to have significant problems with 
anger and suicidal ideation.  The July 2004 VA mental health 
record, reflecting the GAF score of 65, also noted that the 
veteran had visual and auditory hallucinations, blocked 
memories, reported numerous, serious thoughts of suicide, and 
had a history of domestic assault and physical violence 
toward others dating back 20 years prior.  These all denote 
more severe impairment than warranted by a GAF score of 65.  
It also is significant in assessing the less severe 
impairment that in February 2006, the veteran was found able 
to present superficially as doing well effectively, but 
longer contact revealed the depth of his inability to cope 
and the effect on his cognitive functions.  The veteran was 
not shown to have gross impairment in thought processes, 
inability to perform activities of daily living, or severe 
memory loss.  On the whole, however, the evidence supporting 
a 100 percent rating is at least equally-balanced with the 
evidence reflecting a less than total rating.  For this 
reason, all doubt is resolved in the veteran's favor, and an 
initial increased rating of 100 percent for PTSD is warranted 
effective May 24, 2002.  38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for diabetes mellitus type 
II, claimed as due to herbicide exposure is denied.

Entitlement to an initial evaluation of 100 percent for PTSD, 
effective May 24, 2002, is granted, subject to the rules and 
payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


